DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is responsive to the amendment filed 1/13/2022.  The amendment, filed after a final Office action, is entered.  Claims 8-20 are canceled by Applicant.  Claims 21-22 are newly presented.  Claims 1-7 & 21-22 are pending.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been fully considered and are persuasive, in view of Applicant’s amendments to the claim.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benoit Malouin on 3/5/2022.
The application has been amended as follows: 
IN THE CLAIMS:

In claim 21, at lines 1-2, after “wherein the inserting of the sleeve includes”, delete “inserting the sleeve 

	having an inner surface spaced from the glow plug heater rod”, insert - - spacing an inner surface 

	of the sleeve from the glow plug heater rod - -.






Reasons for Allowance

Claims 1-7 & 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art fails to teach removing a spark plug igniter and inserting a glow plug igniter, as claimed, inserting a sleeve of the glow plug igniter inside a collar secured to a combustor liner, the sleeve and collar constructed, and assembled to each other and the liner, as claimed.  While the prior art teaches replacing spark plug igniters and using glow plug igniters instead (see final Office action), there is no combination of prior art references which would reasonably suggest that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a glow plug igniter constructed with the sleeve inserted inside the collar, the collar being secured to a combustor liner, a portion of the outer surface of the sleeve abutted against an inner surface of the collar to limit compressed airflow, and the portion of the outer surface of the sleeve being substantially cylindrical.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741